Title: From John Adams to Ralph Izard, 2 October 1778
From: Adams, John
To: Izard, Ralph


     
      Sir
      Passi Octr. 2 Septr. 1778
     
     I have the Pleasure of yours of the 28th, and agree with you in Sentiment that if the Money which has heretofore been Squandred upon Articles of Luxury, could for the future be applied to discharge our national Debt, it would be a great Felicity. But is it certain that it will? Will not the national Debt itself, be the Means, at least a Temptation to continue if not increase the Luxury? It is with great Pleasure that I see you mention Sumptuary Laws? But is there Room to hope that our Legislaters will pass such Laws, or that the People have or can be perswaded to acquire those Qualities which are necessary to execute such Laws?
     I wish your Answer may be in the Affirmative, and that it may be found true in Fact and Experience. But much Prudence and Delicacy will be necessary I think, to bring all our Countrymen to this just Way of thinking upon this Head. There is Such a Charm to the human Heart in Elegance, it is so flattering to our self Love to be distinguished from the World in general by extraordinary Degrees of Splendor in Dress in Furniture, Equipage, Buildings &c and our Country­men by their Connections with Europe, are so much infected with the Habit of this Taste and these Passions that I fear, it will be a Work of Time, and Difficulty if not quite impracticable to introduce an Alteration, to which besides the great Inequalities of Fortune, introduced by the late Condition of our Trade, and Currency and the late Enterprizes of Privateers are dangerous Ennemies.
     You ask my opinion whether the Reasons in your last Letter, are well founded.
     It is observable that the French Court, were not content with the Treaty proposed by Congress, which contained all, in my opinion, which is contained in the Article as it now Stands in the Treaty of the 6 of Feb.
     What Motive they had for inserting the Words “Indefinite and exclusive” is left to conjecture. The suspicion that they meant more than the Treaty proposed by Congress expressed, arises from a Fact which you remember vizt. that the French at the Time of the last Peace claimed more. I wish to know if there is any Letter or Memorial, extant in which such a Claim is contained, or whether it was only a Verbal Claim made by their Embassadors. Whether any of the Magazines of that Time mention and discuss any such Claim.
     If the Fact is incontestible that they made such Claim, it is possible that it may be revived under the Words “indefinite and exclusive.” But I hope it will not, and I hope it was not intended when these Words were inserted. Yet I confess I cannot think of any other Reason for inserting them. The Word indefinite is not amiss—for it is a Right of catching fish and drying them on Land, which is a Right indefinite enough. But the Word Exclusive is more misterious. It cannot mean that Americans and all other Nations shall be “excluded” from the same right of fishing and drying on Land between the same Limits of Bonavista and Riche. It would be much easier to suppose, that the following Words “in that Part only and in no other Besides that” gave rise to the Word “exclusive.” That is that right, of fishing and drying, within those limits, for which We have excluded ourselves from all others. I will undertake to shew better reasons, or at least as good for this sense of the Word exclusive, as the most subtle Interpreter of Treaties can offer for the other—altho I think them both untenable.
     My opinion further is this, that as Contemporaneous Exposition is allowed by all Writers on the Law of Nations to be the best Interpreter of Treaties as well as of all other Writings; and as Neither the Treaty of Eutrecht, or the Treaty of Paris in 1763 ever received such an Interpretation, as you are apprehensive may hereafter be contended forand as the uninterupted Practice has been against such a Construction; So I think that the Treaty of Paris of the 6 of Feb. 1778 is not justly liable to such a Construction, and that it cannot be attempted with any Prospect of success.
     I agree with you however, that as We are young States, and not practiced in the Art of Negociations, it becomes Us to look into all these Things with as much Caution and Exactness as possible, and furnish ourselves with the best Historical Lights and every other honest Means of Securing our Rights, for which Reason I requested your sentiments upon this subject in Writing, and continue to desire in the same Way your Observations upon the other Parts of the Treaty. Reduced to Writing such Things remain in Letters and Letter Books, as well as more distinctly in Memory and the same Man or other Men may recur to them at future opportunities, whereas transient Conversations, especially among Men who have many Things to do and think of, slip away and are forgotten. I shall make Use of all the Prudence I can, that these Letters may not come to the Knowledge of improper Persons, or be used to the disadvantage of our Country, or to you or me, in our present Capacity.
     I am &c
    